

116 HR 8851 IH: Next Generation Entrepreneurship Corps Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8851IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Crow (for himself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Next Generation Entrepreneurship Corps program within the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Next Generation Entrepreneurship Corps Act.2.Sense of CongressIt is the sense of Congress that—(1)the United States has a successful fellowship for building the next generation of public servants; and (2)with the devastation facing small businesses in the United States as a result of the novel 2019 Coronavirus (COVID–19), rebuilding Main Street will require a new generation of entrepreneurial talent with the backing of the Federal Government. 3.Next generation entrepreneurship corps programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(2)by inserting after section 48 (15 U.S.C. 657u) the following:49.Next generation entrepreneurship corps program(a)DefinitionsIn this section—(1)the term Committee means the selection committee established under subsection (k);(2)the term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702);(3)the term distressed region means any census tract or other area that is treated as a low-income community for purposes of section 45D of the Internal Revenue Code of 1986; (4)the term equity investment—(A)means an investment for an ownership interest in an entity, the financial return with respect to which is principally aligned with the financial return of the plurality of ownership interests in the entity; and(B)includes a debt instrument that can be converted to an equity ownership interest in an entity based on future events;(5)the term minority depository institution has the meaning given the term in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note);(6)the term Program means the Next Generation Entrepreneurship Corps Program established under subsection (b);(7)the term qualified investor means a person that— (A)invests equity in a small business concern owned and operated by a fellow under the Program; and(B)has not more than $250,000,000 in assets; (8)the term SCORE means the Service Corps of Retired Executives established under section 8(b)(1)(B);(9)the term State means any State of the United States, the District of Columbia, and any territory of the United States;(10)the term veteran business outreach center means a veteran business outreach center described in section 32; and(11)the term women's business center means a women's business center operating pursuant to section 29.(b)Establishment(1)In generalThere is established within the Administration an independent fellowship pilot program to be known as the Next Generation Entrepreneurship Corps Program to foster entrepreneurship in the most distressed regions of the United States, including distressed regions affected by the COVID–19 pandemic. (2)AdministrationThe Program shall be administered by the Office of Entrepreneurial Development of the Administration.(3)Authorization(A)In generalUnder the Program, there shall be 1 group of fellows selected each year for 5 years of the Program, with each group serving for a 2-year period.(B)ReportsNot later than 1 year after the second group of fellows is selected under the Program, and every 2 years thereafter, the Committee shall submit to Congress an evaluation of the Program, along with any recommendations and options to expand the Program and make the Program permanent.(4)Third-party contracts(A)In generalThe Office of Entrepreneurial Development of the Administration may contract with third-party nonprofit organizations that—(i)do or plan to do service work to execute the Program; and(ii)the Committee determines have relevant experience to carry out the Program. (B)ReportNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on—(i)the requirements and plans relating to third-party contractors described in subparagraph (A); and(ii)how those third-party contractors will begin to carry out the Program. (c)Stipends(1)In generalEach fiscal year, the Committee may select not more than 320 fellows to participate in the Program and receive a 2-year stipend of $120,000 to start and grow a new small business concern.(2)Authority to rejectThe Assistant Administrator of the Office of Entrepreneurial Development of the Administration shall have the authority to reject any fellow selected by the Committee to participate in the Program.(3)Allowable usesThe Committee shall determine the allowable uses of a stipend awarded under this subsection.(4)Stipend amountThe amount of a stipend made under this subsection shall be adjusted every 3 years to reflect increases in the Consumer Price Index for All Urban Consumers during that period.(5)ApplicationsEach applicant for a stipend made under this subsection shall—(A)propose a small business concern idea that will be located in a distressed region; and(B)submit to the Committee a small business concern plan that demonstrates—(i)that the applicant will have primary decision-making authority in the small business concern;(ii)a need for the small business concern of the applicant in the community or how the small business concern solves an economic or social problem in the area to be served by the small business concern or the United States;(iii)how the applicant plans to build their small business concern to employ local talent in entry-level and mid-level positions to ensure quality job growth; (iv)a vision for long-term growth in the area to be served by the small business concern; and(v)that the applicant does not, at the time of application, have the resources to start and grow a small business concern on their own without assistance.(6)Preference(A)In generalThe Committee shall give preference to applicants for a stipend under this subsection that are—(i)individuals moving to a distressed region to encourage new small business concern owners in those areas post-COVID–19; (ii)individuals who can demonstrate a connection to the State or locality in which the proposed small business concern will be located and are willing to relocate within 15 miles of the distressed region;(iii)owners of small business concerns whose businesses were closed or who had to significant change their business model or services due to the COVID–19 public health crisis;(iv)entrepreneurs within populations underrepresented among small business concern owners in the United States, including women and racial and ethnic minority groups; (v)veterans;(vi)individuals who can demonstrate residence of not less than 2 years in a low-income census tract; (vii)individuals who have taken non-traditional pathways for professional development, including individuals without a bachelor's degree or who received Federal Pell Grants under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), who shall not be required to establish a small business concern in a distressed region; or(viii)individuals with business plans that have potential, if successful, to be eligible for any contracting assistance program of the Administration, including the business development program under section 8(a), the Women Owned Small Business Federal contracting program under section 8(m), the service-disabled veteran-owned small business program under section 36, and the HUBZone program under section 31. (B)ConsiderationsWhen evaluating applicants for a stipend under this subsection, the Committee—(i)shall differentiate between applicants for a stipend under this subsection that aim to be a high-growth startup and a traditional small business concern;(ii)shall consider similar categories of applicants concurrently; (iii)should seek to encourage both high-growth and traditional startups across all geographic areas; and(iv)shall—(I)not prioritize applicants with prior experience with starting and growing a small business concern over applications without that experience; and(II)give equal consideration to applicants with and without the experience described in subclause (I).(C)Additional metricsThe Committee shall establish additional metrics by which to evaluate applicants for a stipend under this subsection, including by creating local and State level applicant competitions.(7)New entrepreneursThe Committee may award stipends under this subsection to applicants both at the beginning stages of building their small business concern as well as to applicants who have had limited prior business experience. (8)Number of fellows per SCORE chapter(A)In generalEach year, the Committee shall, to the maximum extent practicable, designate 1 fellow per SCORE chapter in the United States, provided that the selection process under this subsection remains competitive.(B)DistributionThe Committee shall ensure a fair geographic distribution of fellows selected under this subsection, including between urban and rural areas, and may create a process for ensuring that distribution if the Committee determines necessary.(d)Benefits(1)Student loan defermentFor each fellow under the Program who notifies the Committee that the fellow has a loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.; 1087aa et seq.) that is in repayment—(A)the Committee shall—(i)inform the Secretary of Education that the fellow is participating in a fellowship through the Program; and (ii)provide any additional information requested by the Secretary of Education regarding the fellow and the loan; and(B)the Secretary of Education shall, for the period of the fellowship—(i)in the case of a loan made under part B or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087aa et seq.), require that the holder of the loan place the loan in deferment, in which interest shall accrue and be paid by the Secretary, in the same manner as a deferment made under section 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)); and(ii)in the case of a loan made under part D of such Act (20 U.S.C. 1087a et seq.), place the loan in deferment, during which interest shall not accrue, in the same manner as a deferment made under section 455(f)(1) of such Act (20 U.S.C. 1087e(f)(1)) for a Federal Direct Stafford Loan under such part.(2)Health careWith respect to any fellow under the Program that is not otherwise covered under a health care policy, the Administrator shall provide or make available a basic health care policy in accordance with section 140(d) of the National and Community Service Act of 1990 (42 U.S.C. 12594(d)) for the 2-year period during which the fellow serves under the Program.(e)Mentor support(1)In generalEach fellow under the Program—(A)shall be assigned by the designated SCORE chapter of the fellow a local mentor, and the designated SCORE chapter may work in partnership with a small business development center, a veteran business outreach center, a women's business center, or other local resources to pair the fellow with a mentor and provide mentorship;(B)following completion of the Program is encouraged to join SCORE, a small business development center, a veteran business outreach center, or a women's business center to contribute back to the Program and facilitate partnerships with local resource partners of the Administration; and(C)shall be assigned by the Committee a mentor from the Next Generation Entrepreneurship Corps Board, which shall be created by the Committee and consist of notable chief executive officers of companies and venture capitalists from across the United States to help advise fellows.(2)PartnershipThe Committee shall develop a partnership with the mentor-protege program for small business concerns eligible to receive contracts pursuant to section 8(a) to assign mentors during the second year of the fellowship to fellows under the Program that have proposed a small business concern that may be eligible to receive contracts pursuant to section 8(a). (3)ResourcesIn providing mentorship under paragraph (1), each resource partner described in that paragraph shall engage the resources of the Administration in each State, including through partnerships with community organizations.(f)Immersive initial training(1)In generalEach fellow under the Program shall attend an immersive training course designed by the Committee at the beginning of the fellowship, which shall—(A)provide distinct education materials, including resources and information, for all fellows on high-growth startups and distinct education materials for all fellows on traditional small business concerns;(B)incorporate skills building, transfer of business know-how when beginning a small business concern, and a discussion of resources of the Administration; and(C)include information on local resources available from SCORE, small business development centers, veteran business outreach centers, and women's business centers.(2)Selection of hostsEach year, the Committee shall select not more than 1 small business resource partner to host the immersive training course described in paragraph (1).(g)Network buildingTo foster connections across the United States with other innovators, each fellow under the Program—(1)shall attend not less than 1 small business concern-related conference per year of the fellowship; and(2)is encouraged to attend regional small business concern-related conferences.(h)Access to capital strategy(1)Establishment(A)In generalThe Committee shall establish a strategy for access to capital, insurance, and other core small business concern services and products, for use both during and after the Program, for fellows under the Program that provides for the needs of both traditional small business concerns and high-growth startups.(B)RequirementsUnder the strategy established under subparagraph (A), the Committee shall— (i)provide to each fellow under the Program information regarding the program under section 8(a) and assistance in submitting the information required for the small business concern of the fellow to be certified to participate in the program; and(ii)at the end of each fellowship, provide follow-up assistance to facilitate the certification of the small business concern of the fellow to participate in the program under section 8(a).(2)MatchingUnder the strategy established under paragraph (1), the Committee shall match fellows under the Program with a full range of lenders, investors, and insurers, including both local and national resources.(3)PreferenceThe Administrator may give preference to fellows under the Program with respect to loans under section 7(a), microloans under section 7(m), and assistance provided under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) to facilitate quick and affordable access to credit during the period of the fellowship and during the 5-year period after the end of the fellowship, including by—(A)waiving the credit elsewhere requirement; and(B)expediting the application timeline for that assistance.(4)Waiver of personal guaranteeWith respect to high growth startup small business concerns established by fellows under the Program, the Administrator shall waive the personal guarantee requirement for those small business concerns that apply for loans under section 7(a), microloans under section 7(m), or assistance provided under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).(5)Assistance with access to the 8(a) programFor purposes of participation in the program under section 8(a)—(A)a small business concern of a fellow under the Program shall be eligible to seek certification to participate in the program under section 8(a) if the small business concern has been in business in the primary industry classification of the small business concern for at least 18 months; and(B)the Administrator— (i)shall evaluate whether to establish an expedited process for certification of a small business concern of a fellow under the Program to participate in the program under section 8(a); and(ii)may implement a process described in clause (i) for fellows during the period of the fellowship and during the 5-year period after the end of the fellowship. (i)Program fund for capital(1)In generalThere is established in the Treasury a fund, which shall be available to the Administrator to provide loans to qualified investors.(2)Amount of loans(A)In generalA loan to a qualified investor under this subsection shall be not more than 66.6 percent of the amount of equity the qualified investor invested in the applicable small business concern owned and operated by a fellow under the Program.(B)Establishment of loan limitsThe Administrator may establish additional limits on the maximum amount of loans to qualified investors under this subsection if the Administrator determines the limits are necessary to ensure that the Administrator may make such loans during the full period of the Program, using the amounts made available for such loans.(3)Loan termA loan under this subsection shall have a maturity of not longer than 30 years.(4)Rate of interestThe rate of interest on a loan under this subsection shall be equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release or the Federal funds rate. (5)Funding(A)AppropriationsOut of funds in the Treasury not otherwise appropriated, there is appropriated to the fund established under paragraph (1) $30,000,000, to remain available until expended.(B)Reinvestment of repaymentsAny amounts received from the repayment of a loan under this subsection shall be deposited in the fund established under paragraph (1) and shall remain available until expended.(j)Reporting by fellowsEach fellow under the Program shall, on an annual basis, submit to the Committee and each mentor assigned to the fellow under subsection (e) a progress report on the activities of the fellow. (k)Selection committee(1)In generalThe Administration shall establish a selection committee composed of experts from educational, scientific, technical, and public service backgrounds to—(A)build the next generation of entrepreneurs under the Program through a transparent, competitive, fair, and rigorous process;(B)enable entrepreneurs each year under the Program to successfully build small business concerns in distressed regions by providing guidance, expertise, and partnerships between the fellows and business supports;(C)increase the diversity of entrepreneurship in the United States;(D)increase entrepreneurship in distressed regions;(E)increase talent retention and migration to distressed regions;(F)increase investment and growth in communities in distressed regions; and(G)ensure the transparent, efficient and effective use of taxpayer funds. (2)Membership(A)CompositionThe Committee shall be composed of 12 members appointed by the Administrator, of whom—(i)1 member shall be a small business concern investor such as a venture capitalist or an angel investor;(ii)1 member shall be a small business concern banker, including—(I)a community development financial institution; or(II)a minority depository institution;(iii)3 members shall be successful entrepreneurs;(iv)1 member shall be a SCORE representative;(v)1 member shall be a mentor in the mentor-protege program for small business concerns eligible to receive contracts pursuant to section 8(a) who has relevant contracting experience; (vi)1 member shall be an expert on economic development; (vii)1 member shall be an expert on distressed regions; and(viii)3 members shall be individuals from the private sector with relevant experience as related to the mission and the duties of the Committee.(B)PreferenceThere shall be a preference for the appointment of members of the Committee who are within populations that are underrepresented among small business concern owners in the United States, including women and ethnic minority groups. (C)ChairThe Administrator shall select the chair of the Committee from among members of the Committee. (D)Term; vacanciesThe term of office of each member of the Committee shall be 6 years, except that—(i)of the members first serving on the Committee—(I)4 shall serve terms of 2 years;(II)4 shall serve terms of 4 years; and(III)4 shall serve terms of 6 years;(ii)any member appointed to fill a vacancy shall serve for the remainder of the term for which his predecessor was appointed and shall be appointed in the same manner as the original appointment for that vacancy was made; and(iii)upon the expiration of their term of office, any member of the Committee may continue to serve until their successor is appointed.(E)Political partyNot more than 6 members of the Committee shall be from the same political party.(F)AppointmentsAppointments to the Committee shall be made not later than 30 days after the date of enactment of the Next Generation Entrepreneurship Corps Act. (3)CompensationMembers of the Committee shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.(4)First meetingNot later than 30 days after the appointment of a majority of Committee members, the Committee shall hold its first meeting. (5)Duties and responsibilitiesThe Committee—(A)shall provide for the conduct of a nationwide competition for selecting fellows to participate in the Program by—(i)issuing a request for applications not later than 6 months after the date of enactment of the Next Generation Entrepreneurship Corps Act, with a deadline for submissions that is not later than 12 months after such date of enactment;(ii)partnering with private organizations, including those with investment experience or experience in the area of investing in businesses, to provide educational materials to educate the public about the Program, help ensure that the Program is competitive, and increase awareness of the Program;(iii)partnering with organizations that work with or provide programming for the K–20 entrepreneurship pipeline; and(iv)selecting the first group of fellows not later than 13 months after the date of enactment of the Next Generation Entrepreneurship Corps Act;(B)shall carry out the duties described in this section with respect to the Program;(C)may identify—(i)priority sectors that advance the social and economic development of a geographic area or the United States, including social services, education, health and nutrition, child care, manufacturing, technology, or any industry sector that supports the economic development strategy of an area; and(ii)prohibited sectors and businesses that could harm the economic development of communities, such as—(I)predatory financial services and addictive substances; and(II)businesses described in section 120.110 of title 13, Code of Federal Regulations, or any successor regulation;(D)may create an entity described in section 501(c)(3) of the Internal Revenue Code and exempt from taxation under section 501(a) of such Code to solicit private funding for the Program; (E)may work with the Economic Development Agency of the Department of Commerce in carrying out the duties of the Program and providing resources to fellows under the Program; and(F)shall assist with the facilitation of pairing, and encourage designated SCORE chapters to pair, assigned fellows with local accelerators.(6)StaffThe Committee may appoint a staff director and other personnel as necessary to carry out the duties of the Committee. (7)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.(l)ReportsNot later than 1 year after the date on which the Committee selects the first group of fellows for the Program, and every year thereafter, the Committee shall submit to Congress a report that empirically evaluates the effectiveness of the Program, including an evaluation by revenues and jobs created and sustained, small business concern survival rates, capital raised, and other metrics determined appropriate by the Committee.(m)Authorizations of appropriations(1)Stipends and network buildingThere is authorized to be appropriated $39,200,000 for each fiscal year for the Program, of which—(A)$38,400,000 shall be for stipends made under subsection (b)(1); and(B)$800,000 shall be for providing reimbursable expenses for travel and stay up to $2,500 per fellow to attend 1 conference described in subsection (g).(2)SCOREThere is authorized to be appropriated $5,000,000 for each fiscal year to SCORE to carry out activities under the Program. (3)Immersive initial trainingThere is authorized to be appropriated for each fiscal year such sums as may be necessary to provide to the Committee $4,000 per fellow under the Program for the cost of hosting the immersive initial training under subsection (f).(4)Staff and administrationThere is authorized to be appropriated $2,500,000 for each fiscal year for staff and administrative expenses of the Administration to implement the Program. (5)Student loan deferral and healthcareThere is authorized to be appropriated such sums as may be necessary to carry out subsection (d).(6)Committee costsThere is authorized to be appropriated $4,000,000 for each fiscal year for travel and administrative expenses of the Committee..